DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 14-17, 19, and 20) in the reply filed on 08/23/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3457379 (hereinafter, TAKAMATSU).
Regarding claims 1-4, 6-8, 14, 15, 17, and 19, TAKAMATSU teaches a rubber composition comprising a modified low molecular weight diene polymer having a functional group and silica (Abstract; p. 2). The modified low molecular weight diene polymer has at least one functional group selected of a carboxylate, carboxyl group, and etc. (p. 2). The low molecular weight diene polymer includes polybutadiene and styrene-butadiene copolymer (p. 2). The modified low molecular weight diene polymer can be obtained by a known anionic living polymerization technique, and then introducing a functional group into its active terminal. For example, a polymer having a carboxylate (for example, COOLi) at one terminal of a molecular chain can be obtained by reacting a polymerization active terminal with carbon dioxide gas. In addition, a carboxylate group is added to one end of the molecular chain (p.2). 
The composition is used for treads, sidewalls, belts and hoses for tires, footwear, and the like (p. 3).
However, TAKAMATSU does not explicitly teach wherein the energy for one non-covalent bond is 10 kJ/mol to 250 kJ/mol. 
As indicated in the present specification, the energy of COOLi is 195 kJ/mol (Table 1, [0103]; Examples 1 and 2). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect the non-covalent bond (e.g., COOLi) of TAKAMATSU would intrinsically possess the same energy as indicated in the present specification. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Claims 1-8, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-143953 (hereinafter, JINBO).
Regarding claims 1-8, 14-17, 19, and 20, JINBO teaches a rubber composition for a tread rubber of a high performance pneumatic tire (Abstract; p. 7). A carboxylic acid is added to a matrix rubber (A) comprising an aromatic-vinyl-conjugated diene copolymer and/or a conjugate diene polymer polymerized with a lithium-based polymerization initiation (Abstract). The aromatic-vinyl-conjugated diene copolymer having at least one polar group selected from the group including carboxylate functional group (Abstract). The polar group is one or more polar groups selected from the group consisting of a carboxylic group (-COOH) (p. 4). The metal ions contained in the carboxylate functional group includes Li+ (pp. 3-4). The matrix rubber is a styrene-butadiene copolymer (p. 2). The matrix rubber (e.g. styrene-butadiene copolymer) has a weight average molecular weight of 1.0 x 103 to 2.0 x 105 (p. 4). 
The rubber composition further comprises silica (p. 6).
 However, JINBO does not explicitly teach wherein the energy for one non-covalent bond is 10 kJ/mol to 250 kJ/mol. 
As indicated in the present specification, the energy of COOLi is 195 kJ/mol (Table 1, [0103]; Examples 1 and 2). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect the non-covalent bond (e.g., COOLi) of JINBO would intrinsically possess the same energy as indicated in the present specification.  The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763